It was admitted that the lands in dispute had once belonged in fee simple to the father of the plaintiff Elizabeth, and descended to her as his heir, and defendant had purchased the same of her guardian, as hereafter set forth, at a fair price and in good faith; and the only question was whether the guardian could lawfully sell the land, under the order of the court herein set forth. Addison Whidbee was duly appointed guardian of the plaintiff Elizabeth, and acted as such up to the time of her marriage with the plaintiff John, and obtained the order of the county court, recited below, under which order he sold and conveyed the lands to the defendant's father, A. Fletcher.
The defendant proved that Ambrose Knox was the administrator of the father of the plaintiff Elizabeth, from whose father the lands descended, and offered in evidence a judgment against the said administrator, for about $260 and costs, in which the plea of fully                (260) administered had been found in favor of the administrator, and the claim prosecuted to judgment against the heirs of the father of the said Elizabeth, one of the lessors of the plaintiff. The defendant further proved that the administrator claimed the sum of $1,100, due to him from the estate of his said intestate, more than he had personal assets to satisfy at the time the order of the county court was granted and the sale made; but also showed that his claim was afterwards paid by assets coming to his hands, which at that time were known neither to the administrator nor to the guardian. It also further appeared that the guardian had paid off the judgments out of his own funds, before he had obtained the order of sale. The amount for which the land sold was $1,826 and some cents. *Page 200 
The following order of sale from the county court of Pasquotank was produced in evidence as the order under which the guardian acted:
PASQUOTANK COUNTY COURT — September Term, 1824.
Ordered that Addison Whidbee have leave to sell as much of the lands belonging to the orphans of Stephen Mullen, deceased, as will satisfy the debts against said deceased's estate.
Upon these facts, Pearson, J., was of opinion that the order of the county court was valid, and the sale under the order conveyed the title of the plaintiff Elizabeth.
The jury, in pursuance of the charge of the judge, found for the defendant. There was a motion for a new trial, which was overruled, and judgment having been rendered for the defendant, the plaintiff appealed to the Supreme Court.
The only question in this case is whether the estate which the female lessor once had in the premises was transferred to the defendant under the sale and conveyance of her guardian. This (261)  question depends upon the inquiry whether the order of sale made by the county court of Perquimans did or did not transcend the power of the court. If the court were competent to make the order, the sale under it must be held valid, although the guardian might have sold more than was necessary to effectuate the objects of the sale. The purchaser was bound to look no farther than to his authority, and had no control over the exercise of his discretion while acting within the limits of that authority. The power of the court to make the order, if it exists at all, is derived from the act of 1789, ch. 311, sec. 5 (Rev. Stat., ch. 63, sec. 11). It seems to us that this act does not confer on the court a general power to make orders of sale, but confers a power, limited in its terms and restricted by its objects, to make orders to sell designated parts of an orphan's estate to pay ascertained debts against such estate. The material enactments of it are, that "when a guardian shall have notice of any debt or demand against the estate of his ward, he may apply to the court for an order to sell so much of the personal or real estate of such ward as may be sufficient to discharge such debt or demand"
— and such order of court shall "particularly specify what property may be sold." It is obvious that the Legislature intended, and therefore we hold that the Legislature required, that the judgment of the court should be exercised in deciding whether there were any debt or demand against the estate of the ward to render a sale of his property expedient; and if so, then in selecting the part or parts of his *Page 201 
property which could be disposed of with least injury to the ward. The order before us manifestly departs from both these requisitions. If valid, it authorizes the guardian to sell any part he pleases of the ward's land which he may deem necessary for the payment of debts against her father's estate. The court, instead of exercising its own discretion on the subjects whereon the Legislature required it to act, has undertaken to delegate that discretion to the guardian. This cannot legally be done. Delegatus nonpotest delegare.
The judgment below must be reversed, and
PER CURIAM.                                Venire de novo.
Cited: Jennings v. Stafford, post, 407; Howard v. Thompson, 30 N.C. 369;Duckett v. Skinner, 33 N.C. 432; Williams v. Harrington, ib., 621;Spruill v. Davenport, 48 N.C. 44; Pemberton v. Trueblood, ib., 98;Overton v. Cranford, 52 N.C. 417; Thompson v. Cox, 53 N.C. 315; Suttonv. Schonwald, 86 N.C. 201.
(262)